COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Annunziata and Senior Judge Duff
Argued at Alexandria, Virginia


MATTHEW JAMES MORRIS
                                           MEMORANDUM OPINION * BY
v.   Record No. 1141-98-4                   JUDGE CHARLES H. DUFF
                                              NOVEMBER 9, 1999
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                     Frank A. Hoss, Jr., Judge

           R. Ramsey Maupin for appellant.

           Shelly James, Assistant Attorney General
           (Mark L. Earley, Attorney General; Ruth M.
           McKeaney, Assistant Attorney General, on
           brief), for appellee.


     Matthew James Morris, appellant, was convicted by a jury of

distributing Rohypnol, a Schedule IV substance, to a minor in

violation of Code § 18.2-255. 1   On appeal, appellant contends he

did not "distribute" Rohypnol within the meaning of Code

§ 18.2-255. 2   We disagree and affirm the conviction.



     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     1
       Rohypnol is the trade name for Flunitrazepam, a Schedule
IV controlled substance listed in Code § 54.1-3452.
     2
       The jury also convicted appellant of rape and contributing
to the delinquency of a minor. The trial judge set aside the
rape conviction and imposed sentences of thirteen years for
distributing Rohypnol, with ten years suspended, and twelve
months for contributing to the delinquency of a minor. The only
conviction at issue on appeal is the distribution of Rohypnol.
                                FACTS

     "On appeal, 'we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.'"     Archer v. Commonwealth,

26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997) (citation omitted).

So viewed, the evidence proved that Candace Pruitt and her friend,

Mary Oldham, both minors, received a telephone call from Roger

Erickson on June 9, 1996, inviting Pruitt and Oldham to his

apartment.   Pruitt and Oldham accepted the invitation, and

Erickson picked them up in his vehicle.     Erickson took Pruitt and

Oldham to Brandon Kelley's apartment.     At that time, there were

five people in the apartment:   Pruitt, Oldham, Erickson, Kelley

and Jason Portney.   Pruitt saw Erickson and Portney use marijuana,

and she saw Kelley with small, white Rohypnol pills, called

"roofies."   Later, appellant arrived at Kelley's apartment.

Pruitt testified that she sat next to appellant and asked him

"what a roofie was and what it did to you."    Appellant told her

that "roofies" make you feel like you are intoxicated on alcohol.

After that, appellant produced a Rohypnol pill and handed it to

Pruitt so she could look at it.    Very soon thereafter, Erickson

took it from Pruitt and ingested it.

                             DISCUSSION

     Appellant was charged with violating Code § 18.2-255, which

makes it "unlawful for any person who is at least eighteen years



                                  -2-
of age to knowingly or intentionally (i) distribute any drug

classified in Schedule I, II, III or IV . . . to any person under

eighteen years of age who is at least three years his junior."

     In Virginia, "distribute," as proscribed in Code § 18.2-255

means "to deliver other than by [lawfully] administering or

dispensing a controlled substance."   Code § 54.1-3401.   "Deliver"

means "the actual, constructive, or attempted transfer" of any

controlled substance, "whether or not there exists an agency

relationship," from one person to another.   Id.   "The term

'distribute' . . . has been defined by the General Assembly so as

to give it the broadest possible meaning and to proscribe acts

which would not fall within the more limited terms of 'sale,'

'barter,' 'gift' or 'exchange.'"   Wood v. Commonwealth, 214 Va.

97, 99, 197 S.E.2d 200, 202 (1973).

     Appellant argues that a distribution or delivery requires a

"transfer of possession from one person to another."   He contends

that he could not be guilty of distribution because Pruitt did

not, knowingly and intentionally possess the drug, intend to

ingest the drug, or exercise dominion and control over it for the

brief period she held it.

     The Virginia Supreme Court has ruled that "the duration of

the possession is immaterial and need not always be actual

possession."   Ritter v. Commonwealth, 210 Va. 732, 741, 173 S.E.2d

799, 806 (1970).   See also Barlow v. Commonwealth, 26 Va. App.



                                -3-
421, 429, 494 S.E.2d 901, 905 (1998) (duration of possession

immaterial); Josephs v. Commonwealth, 10 Va. App. 87, 99, 390

S.E.2d 491, 497 (1990) (en banc) (holding same).

        Appellant delivered to Pruitt a proscribed Schedule IV drug.

Before doing so, he explained what the drug was and its effects.

The fact that Pruitt possessed it for a brief period of time does

not undermine or diminish the fact that she actually possessed the

drug.    By accomplishing an actual transfer of the proscribed drug

to Pruitt, appellant was guilty of distribution as defined in Code

§ 54.1-3401.    Accordingly, the judgment of the trial court is

affirmed.

                                                           Affirmed.




                                  -4-